DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed May 20, 2022.  Claims 1, 5, 7-13, 17, 18, 20-23, 28, and 29 have been amended.  Claim 19 has been cancelled.  Claims 23-27 remain withdrawn.  Claims 1, 5, 7-13, 17, 18, 20-22, 28, and 29 are currently pending and under examination. 

This application claims priority to U.S Provisional Patent Application No. 62/526586, filed June 29, 2017, and U.S. Provisional Patent Application No. 62/378339, filed August 23, 2016.



Withdrawal of Rejections:

	The rejection of claims 1, 5, 7-13, 17-22, 28, and 29 under 35 U.S.C. 103 as being unpatentable over Haas et al, in view of Pattra et al., is withdrawn.





New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-13, 17, 18, 20-22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalisch et al. (US 2012/0107888; Published 2012).
With regard to claims 1, 7, 9-13, 20-22, and 29, Schmalisch et al. teach a co-culture of microorganisms, which includes a first microorganism and a different second microorganism, in a medium including biomass, which is a growth medium, the biomass including carbohydrates, including a C5 sugar, a C6 sugar, hemicellulose, oligosaccharides, cellulose, and starch, wherein the co-culture of microorganisms in the medium produce multiple fermentation end products (Para. 213; p. 5, Right Col., Line 5-18; Para. 59, p. 10, Left Col., Line 1-9).  The first microorganism in the co-culture, includes a facultative anaerobe, Bacillus sp., and recombinant E. coli (Para. 98).  The second microorganism in the co-culture includes an acetogenic microorganism, including Clostridium Ljungdahlii (Para. 213).  As Schmalisch et al. teach a co-culture that can include the noted species, it would have been obvious to one of ordinary skill in the art to select a first and second microorganism species expressly taught by Schmalisch et al. 
It is noted that the claims are directed to a co-culture that includes microorganisms and growth medium, and not to a method of culturing the microorganisms or a method of producing metabolic products.  Applicant indicates that a preferred first microorganism in the co-culture includes a facultative anaerobe, Bacillus sp., and recombinant E. coli, and a preferred second microorganism in the co-culture includes an acetogenic microorganism, including Clostridium Ljungdahlii (see claims 1, 7, 8, 12, 13, 17).  As these microorganisms cannot be separated from their properties, and as the growth medium including the carbohydrate that includes a C5 sugar, a C6 sugar, hemicellulose, oligosaccharides, cellulose, and starch (see claim 1), cannot be separated from its properties, the co-culture including these preferred components as rendered obvious by Schmalisch et al. would necessarily provide the results of: simultaneously utilizing a carbohydrate and CO2; the first microorganism would necessarily produce CO2, H2, and metabolic products, including as a first or third metabolic product; the first metabolic product including: acetate, ethanol, acetoin, and acetone, and the third metabolic product including acetate, butyrate, hexanoate, octanoate, and ethanol; the second microorganism would necessarily produce metabolic products by metabolizing CO2 produced by the first microorganism into a second and third metabolic product, the second metabolic product including: linear and branched C2 to C9 alcohols, diols, aldehydes, ketones, carboxylic acids, and mixtures thereof; ethanol, propanols, butanols, pentanols, hexanols, octanols, acetone, butryric acid, acetic acid caproic acid, butanediols, acetoin, hydroxy acids, and mixtures thereof; or acetoin, acetone, ethanol, isopropanol, n-butanol, 2,3-butanediol, n-hexanol, n-octanol, and mixtures thereof; and the third metabolic byproduct including: isopropanol, 2,3 butanediol, hexanoate, oxtanoate, butyrate, hexanol, octanol, butanol, and mixtures thereof (see also Schmalisch et al. Para. 135).  
With regard to claim 5, as Schmalisch et al. teach a co-culture (Para. 213), it would have been obvious to one of ordinary skill in the art that a third microorganism selected from the microorganisms taught by Schmalisch et al. could be further included in the co-culture to produce additional metabolic products according to the desired end use. 
With regard to claim 17, Schmalisch et al. teach that the co-culture may comprise E. coli and C. ljungdahlii (Para. 98, 213), and produced metabolic products may include acetone (Para. 167).  While it is not specifically taught that acetone is produced by the E. coli, as E. coli and C. ljungdahlii, as well as acetone production, are taught by Schmalisch et al., it would have been obvious to one of ordinary skill in the art to utilize the possible combinations of co-cultures to produce desirable products which are capable of being produced by the co-culture, including acetone by E. coli.  
With regard to claim 18, it is clear from the teachings of Schmalisch et al. that a first and second microorganism are intended to be present together in a co-culture to produce and use metabolic byproducts (see Para. 213).  While a ratio of the first and second microorganism is not specifically taught by Schmalisch et al., it would have been obvious to one of ordinary skill in the art to adjust the concentration of each of the first and second microorganisms to provide the desired metabolic products when utilizing the co-culture.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the two microorganisms in the co-culture, including at a ratio of 1:1 to 1:20, to result in the presence of an effective amount of each of the first and second microorganisms to produce the metabolic products as desired when using the co-culture for an end use.
With regard to claim 28, Schmalisch et al. teach that hydrogen (H2) may be produced during fermentation (Para. 164), thus the growth medium further comprises the produced H2. 


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalisch et al., as applied to claim 1 above, and further in view of Haas et al. (US 2016/0215302; Published July 28, 2016 – Previously Presented)
The teachings of Schmalisch et al. as applied to claim 1 have been set forth above.  While Schmalisch et al. teach the use of numerous Clostridium species as the second microorganism in the co-culture (see Para. 213), C. kluyveri is not specifically taught.
Haas et al. teach a co-culture comprising a first and second microorganism, including Clostridium kluyveri, in a growth medium to produce metabolic products (Abs.; Para 37, 61, 94; Claim 1, 2).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schmalisch et al. and Haas et al., because both teach a co-culture comprising a first and second microorganism, including Clostridium sp., in a growth medium to produce metabolic products.  The use of Clostridium kluyveri as the Clostridium sp. in a co-culture for production of metabolic products is known in the art as taught by Haas et al.  The use of Clostridium kluyveri in the co-culture of Schmalisch et al. amounts to the simple substitution of one Clostridium sp. for another, and would have been expected to predictably and successfully provide a Clostridium sp. capable of producing metabolic products in a co-culture.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmalisch et al. and Haas et al., wherein the second microorganism is Clostridium kluyveri (Claim 8). 

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 

	
Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653